Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to the application filed on 9/22/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2017/0180266 A1) in view of Madanapalli et al. (US 2016/0246586) 


Per claim 1,
Frank discloses 
implementing an agent within a first cluster of devices connected to a development environment for deployment of one or more code updates through respective development pipelines to one or more clusters of devices; (Fig. 1, [0046], deployment agents with corresponding deployment pipelines, [0053],see continuous deployment pipeline. 
reporting, by the agent, at least one status of a respective device the at least one status corresponding to a code update image pulled onto the respective device; ([0047], If errors…while software is pushed out…pipeline agent….any updated VM instances and provide the developers with logs and data regarding interrupted deployment )

Frank does not specifically disclose
Reporting to a centralized controller of the development environment,
retrieving, by the agent, one or more instruction messages from the centralized controller in response to the reported status of the respective device.

However, Madanapalli discloses
Reporting to a centralized controller of the development environment, retrieving, by the agent, one or more instruction messages from the centralized controller in response to the reported status of the respective device. (Fig. 1, see a message broker in between developer (development environment) comprising a processor as a controller and target with a response queue, [0031], see message broker, [0034], see report status… target DCNs send responses are asynchronously)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Madanapalli into the teachings of Frank to include the limitation disclosed by Madanapalli.  The modification would be obvious to one of ordinary skill in the art to want to facilitate interchangeability for status reporting using asynchronous communication as suggested by Madanapalli ([0031])


Frank / Madanapalli discloses
sending, from the agent to one or more of the devices in the first cluster, an instruction to pull the code update image from the pipeline onto the corresponding device. (Frank, Fig. 1, [0046], deployment agents with corresponding deployment pipelines, [0053],see continuous deployment pipeline. [0047], updates to for example VM instances corresponding to the first cluster of devices [0050], see integrated development environment connected with network)

Per claims 8, 15, see rejection of claim 1 because they are corresponding system and product claim of claim 1.
Per claim 14, see rejection of claim 1 because it is corresponding system claim of claim 1.

	
	
Claims 2-4, 9-11, 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2017/0180266 A1) in view of Madanapalli et al. (US 2016/0246586) and further in view of Sunday (US 8,825,708 B1).


Per claim 2, the rejection of claim 1 is incorporated; 
Frank/ Madanapalli discloses
receiving a module for implementation of the agent for the first cluster of devices (Frank, Fig.1, [0046], see deployment agent) and a central queue local to the centralized controller, (Madanapalli, Fig. 1, task queue 122 )  

Frank/ Madanapalli does not specifically disclose
wherein the development environment comprises an open source development environment.

However, Sunday discloses
wherein the development environment comprises an open source development environment. (c5:25-35, discloses an open source development environment)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Sunday into the teachings of Frank/ Madanapalli to include the limitation disclosed by Sunday.  The modification would be obvious to one of ordinary skill in the art to want to  provides productivity features such as full documentation assist programmers as suggested by Sunday (c5:25-45)


Per claim 3, the rejection of claim 2 is incorporated;
Frank/ Madanapalli/Sunday discloses
connecting an agent queue of the agent to an asynchronous message bus to collect one or more status messages sent from respective devices in the first cluster to the centralized controller, the asynchronous message bus enabling communication between the first cluster of devices and the centralized controller of the development environment; (Madanapalli ,Fig. 1, see a message broker in between developer (development environment)  and target  with a response queue, [0031], see message broker, [0034], see report status… target DCNs send responses are asynchronously) and 
connecting the central queue to the asynchronous message bus to enable the agent to collect one or more instructions placed into the asynchronous message bus by the centralized system. (Madanapalli ,Fig. 1, [0028], version control tasks placed to and retrieved from task queue 122. )

Per claim 4, the rejection of claim 3 is incorporated;
Frank/ Madanapalli/Sunday discloses
wherein reporting, from the agent to a centralized system of the development environment, at least one status change of a respective device that corresponds to a code update image pulled onto the respective device comprises: (Frank, [0047], If errors…while software is pushed out…pipeline agent….any updated VM instances and provide the developers with logs and data regarding interrupted deployment.  In case the update is successful, the status of the device is changed to updated.)

monitoring, by the agent, the agent queue to detect a status message resulting from the respective device applying the pulled code update image; (Madanapalli ,[0055], see continue to monitor task queue and response queue. [0034], see report status of update as successful or failure)and 
sending, by the agent, the status message to the centralized controller from the agent queue. ([0036], place responses on the response queue)

Per claims 9-11, they are corresponding system claims of claims 2-4 and are rejected for similar reasons.

Per claims 16-18, they are corresponding product claims of claims 2-4 and are rejected for similar reasons.


Claims 5, 12, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2017/0180266 A1) in view of Madanapalli et al. (US 2016/0246586), Sunday (US 8,825,708 B1), and further in view of Ismail et al. (WO 0117250 A1)


Per claim 5, the rejection of claim 4 is incorporated;
Frank/ Madanapalli/Sunday disclose
detecting a status message intended by the respective device for placement on the asynchronous message bus, (Madanapalli ,[0055], see continue to monitor task queue and response queue.)

Frank/ Madanapalli/Sunday does not specifically disclose
the status message indicating the pulled code update image requires at least one resource which the respective device cannot access.

However, Ismail discloses
the status message indicating the pulled code update image requires at least one resource which the respective device cannot access. (pp. 37:10-19, see command o update program and return a response of “insufficient disk space”, disk space as a resource for software update of the image file)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Ismail into the teachings of Frank/ Madanapalli/Sunday to include the limitation disclosed by Ismail.  The modification would be 

Per claims 12, they are corresponding system claim of claim 5 and are rejected for similar reasons.

Per claims 19, they are corresponding product claim of claim 5 and are rejected for similar reasons.

Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199